Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is a restriction /election requirement of Application Ser. No. 17/146,119 filed 01/11/2021. 
Claims 1-19 are currently pending in this application. All the claims are subject to restriction/election requirement. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claim 1-7, drawn to a device comprising of isolated structure, classified in H01M4/0411
Group II 	Claim 8-19, drawn to a method of forming isolated structure, classified in B29C48/00.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: 
(1) that the process as claimed can be used to make another and materially different product, or 
(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:
The invention of Group I, claim 1-7 is directed to a device comprising isolated structure on a substrate, which comprise of a first material on the substrate extending vertically from the substrate, and a second material on the substrate surrounding the first material. The invention of Group II, claim 8-19 is directed towards a method of forming isolated structure. The method comprising the steps of depositing a first material and a second material on a substrate, by periodically reducing the pressure on the first material while continuing applying pressure to the second material so as to form isolated structures of the first material v surrounded by the second material, and then removing the second material to leave isolated structure on the substrate. 
While the device of Group I contains a second material, the method of invention Group II teaches the removal of the second material. Therefore, the method of invention Group II produces a materially different device than the device of Group I since the device of Group I has a first and a second material, while the method of Group II produces a device that has no second material.  
The isolated structure of invention Group I can be made by a different method other than a co-extrusion print head as in invention Group II. It can also be made by such different methods as the use of patterned template method, masking technique or other electrochemical deposition techniques.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The apparatus of Group I would require a search in H01M4/0411 while the method of Group requires a search B29C48/00. The search area are not the same and represent a searchburden.  Hence a restriction between device of Group I and method of Group II is required. 
Applicant is advised that the reply to this requirement to be complete must include: 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder Information: The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722